El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Rafael Rodríguez, como dueño, y Luis Ortiz, como em-pleado, fueron acusados ante la Corte de Distrito de Huma-cao porque “transportaban para la venta leebe de vaca adul-terada . . . con el fin de destinarla al consumo humano como pura”. Luis Ortiz fue absuelto por ser menor de 16 años de edad y Rodríguez declarado culpable y sentenciado a pa-gar una multa de veinticinco dólares y de esta sentencia apela y alega que la corte inferior cometió error al decla-rarlo culpable por ser la prueba insuficiente.
*733Arguye el apelante que si bien esta Corte ba resuelto qne Tin principal es culpable cuando su agente vende lecbe adul-terada esta doctrina no es aplicable al caso de autos porque a él se le acusó por “transportar para la venta leche adul-terada” y que este delito sólo puede cometerlo la persona que realizó la transportación “ya que el transportar una cosa es un acto físico del cual es responsable solamente la persona que lo realiza”.
No nos convence el argumento. Un acto físico es el acto de vender leche y ya hemos resuelto en varios casos, citados en el de Pueblo v. Sánchez 57 D.P.R. 38, que “Cuando un agente vende leche adulterada, tanto el agente como el principal son individualmente, y aún conjuntamente, culpables del delito.”
Aún cuando la cuestión no fué discutida en la opinión, en el caso de El Pueblo v. Reyes, 56 D.P.R. 463 se alegó en la acusación que Arsenio Reyes y Ramón Rivera “transporta-ban y tenían para la venta, con el fin de dedicarla al con-sumo humano leche de vaca adulterada con agua” y sólo se probó que Rivera era quien transportaba dicha leche propie-dad de Reyes. No se probó ninguna venta específica. Esta corte, al confirmar la sentencia, citó el caso de El Pueblo v. Acosta Padilla, 56 D.P.R. 138 diciendo: “El delito . . . . queda consumado al transportar, tener y ofrecer en venta, con el fin de dedicarla al consumo humano, leche adulterada. La realización de una venta no es un elemento esencial del delito. Basta que el acusado transporte la leche adulterada y que la ofrezca en venta para ser consumida por seres hu-manos”.
El apelante trata de distinguir el caso de Reyes, supra, por el hecho de que en la acusación de dicho caso se alegó que los acusados “transportaban y tenían para la venta”, mientras que en el de autos se alegó que la “transportaban para la venta”. La distinción es más de forma que de fondo. Ambas frases significan lo mismo. Habiendo- dado crédito *734la corte inferior a la prueba de cargo (la defensa no pre-sentó prueba) de que la leche adulterada pertenecía al acu-sado Rodríguez, quien se la vendía a su cliente Antonio Castillo y a quien se la enviaba diariamente por medio de su •agente, menor de edad, Ortiz, el acusado Rodríguez como principal era tan culpable como su agente aunque fásicamente no transportara dicha leche.

Debe confirmarse la sentencia apelada.